DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the write driver comprises: a first PMOS FinFET having a first source/drain terminal coupled to a first power terminal; a second PMOS FinFET having a first source/drain terminal coupled to a second source/drain terminal of the first PMOS FinFET, and a gate terminal coupled to the first bit line; a third PMOS FinFET having a first source/drain terminal coupled to the first power terminal; a fourth PMOS FinFET having a first source/drain terminal coupled to a second source/drain terminal of the third PMOS FinFET, and a gate terminal coupled to the second bit line; the first NMOS FinFET connected between a second source/drain terminal of the second PMOS FinFET and a second power terminal, wherein a gate terminal of the first NMOS FinFET is connected to a first write input terminal; and a fourth NMOS FinFET connected between a second source/drain terminal of the fourth PMOS FinFET and a second power terminal, wherein a gate terminal of the fourth NMOS FinFET is connected to a second write input terminal.
Claim(s) 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 19: an SRAM device, comprising: a memory cell including: a first inverter; a second inverter cross-coupled to the first inverter; a first access transistor connected between a first data node of the first inverter and a first bit line; a second access transistor connected between a second data node of the second inverter and a second bit line; a write driver including: a first PMOS FinFET having a first source/drain terminal coupled to a first power terminal; a second PMOS FinFET having a first source/drain terminal coupled to a second source/drain terminal of the first PMOS FinFET, and a gate terminal coupled to the first bit line; a third PMOS FinFET having a first source/drain terminal coupled to the first power terminal; a fourth PMOS FinFET having a first source/drain terminal coupled to a second source/drain terminal of the third PMOS FinFET, and a gate terminal coupled to the second bit line; first and second NMOS FinFETs connected in parallel between a second source/drain terminal of the second PMOS FinFET and a second power terminal, wherein a gate terminal of the first PMOS FinFET and gate terminals of the first and second NMOS FinFETs are connected to receive a first write signal; third and fourth NMOS FinFETs connected in parallel between a second source/drain terminal of the fourth PMOS FinFET and the second power terminal, wherein a gate terminal of the third PMOS FinFET and gate terminals of the third and fourth NMOS FinFETs are connected to receive a second write signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”).
As to claim 1, first, MPEP 2173.05(p) provides: A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. (emphasis added)
Moreover, Allen teaches substantially the claimed invention, including: A method of designing a circuit, comprising: providing a circuit; selecting a first NMOS fin field-effect transistor (FinFET) in the circuit; and replacing the first NMOS FinFET having a first fin number with a second NMOS FinFET having a second fin number and a third NMOS FinFET having a third fin number, wherein the sum of the second fin number and the third fin number is equal to the first fin number (While the teachings of Allen may not expressly include FinFET transistors, they do include teachings of MOSFETs, more particularly both NMOS and PMOS FETs; as found in at least FIG. 5.4-4 a first MOSFET having a gate size number (equivalent to a fin number), and  FIG. 5.4-5 replaces such first MSFET with second and third MOSFETs (for example a and b for second MOSFET and c, d and e for third MOSFET) having a total gate size number (equivalent to a fin number) equal to the first MOSFET.  
Moreover, relevantly and complementarily, Zhang teaches substantially the same subject matter: parallel transistors, such as 33-35 in FIG. 2 could replace a single transistor having an equivalent gate number (fin number); moreover, as part of the “Disclosure of the invention,” at least the sixth paragraph provides evidence of the use of FinFETs, as well as MOSFETs.
Furthermore, in support of the above, Wang teaches at least in the Abstract the benefits of FinFET transistor technology in circuits that include at least current mirrors.
Allen and Zhang and Wang are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: MOSFET and FinFET transistor.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Allen as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Zhang and Wang also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in both Allen and Zhang transistor configurations could improve circuit performance by taking advantage of parallel configurations.
Therefore, it would have been obvious to combine Allen with Zhang and Wang to make the above modification.
As to claim(s) 2-3 Allen teaches, as set forth in the rejection to claim 1, the circuit is a logic circuit, an analog circuit.
As to claim 12, see rejection to at least claim 1; moreover, whether the transistors are NMOS or PMOS it is well-known and well-understood in the art to one of ordinary skill in such art that the structure at least Allen teaches can be reproduced using PMOS transistors: NMOS and PMOS devices are complementary, part of CMOS (complementary MOS).
As to claim(s) 13-14, see rejection to at least claim 1.
Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”), and further in view of US Publication No. 20210310880 to Gu et al. (“Gu”).
As to claim 4, at least Gu teaches wherein the providing a circuit includes providing an inverter circuit having a first PMOS FinFET connected in series with the first NMOS FinFET between a first power terminal and a second power terminal (As found in at least [0013]).
Allen as modified and Gu are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: MOSFET and FinFET transistor.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Allen as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Gu also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: transistor, whether planar or FinFet based, can be arranged and designed to be part of circuitry; such circuitry can be digital, analog or combination thereof.
Therefore, it would have been obvious to combine Allen as modified and Gu to make the above modification.
As to claim 18, see rejection to at least claim 4; moreover, it is well-known, well-understood that more than one transistor connected in parallel (having a total of X current-conducting area) is equivalent to one transistor (having a total of X current-conducting area; moreover, Allen in at least FIGS, 5.4-4 and 5.4-5 provides evidence for this analysis;
Claim(s) 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”), and further in view of CN 105304123 B to Chen et al. (“Chen”).
As to claim 5, at least Chen teaches wherein the providing a circuit includes providing a word line driver of a memory device, and the word line driver comprises a first inverter and a second inverter connected in series between a clock signal terminal and a word line signal terminal (As found in at least FIG. 1B: inverters in series between CLK and WL11).
Allen as modified and Chen are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: MOSFET and FinFET transistor.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Allen as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Chen also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Chen teaches in at least FIG. 1B and relevant text thereof: according to a clock signal, word line can be decoded.
Therefore, it would have been obvious to combine Allen as modified and Chen to make the above modification.
As to claim 7, at least Chen teaches wherein the providing a circuit includes providing a decoder driver of a memory device, and the decoder driver comprises a NAND gate and an inverter connected in series between two input signal terminals and an output terminal (As found in at least FIG. 1B: module 102 comprises decoding circuitry that includes at least inverter INV13 in series with NAND G12 between two inputs WREN and addrB and an output: either output of G12 or WL12).
As to claim 9, at least Chen teaches wherein the providing a circuit includes providing a static random-access memory (SRAM) circuit, and the SRAM circuit comprises a memory cell and a write driver, both the memory cell and the write driver coupled between a first bit line and a second bit line (As found in at least (As found in at least FIGS. 1A, 1B, 2A, 2B, 3).
Claim(s) 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”), and further in view of CN 105304123 B to Chen et al. (“Chen”), and further in view of US Publication No. 20210310880 to Gu et al. (“Gu”).
As to claim 6, see rejection to at least claim 4; as well as reasons for combining teachings. 
As to claim 8, see rejection to at least claim 4; as well as reasons for combining teachings. 
As to claim 10, see rejection to at least claim 4; as well as reasons for combining teachings. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”), and further in view of US Publication No. 20210310880 to Gu et al. (“Gu”), and further in view of CN 111243502 A to Huang (“Huang”).
As to claim 15, Allen in combination with at least the teachings of Gu and Huang teaches wherein the providing a circuit includes providing a SRAM circuit, and the SRAM circuit comprises a memory cell and a first header circuit connected between the memory cell and a first voltage terminal, wherein the first header circuit comprises the first PMOS FinFET and the second PMOS FinFET connected in parallel, and the first PMOS FinFET and the second PMOS FinFET are turned on or turned off in response to a shutdown signal (As found in at least FIG. 10 in the teachings o Huang: SRAM cell comprises header circuit including at least P2 and INV connected between cell and voltage terminal VDD, such header circuit comprising enable signal for on/off condition; while FIG. 10 provides one P2 transistor, it is well-known, well-understood that more than one transistor connected in parallel (having a total of X current-conducting area) is equivalent to one transistor (having a total of X current-conducting are; moreover, Allen in at least FIGS, 5.4-4 and 5.4-5 provides evidence for this analysis; finally see rejection to at least claim 4).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMOS Analog Circuit Design to Allen et al. (“Allen”) in view of WO 2018184771 to Zhang et al. (“Zhang”), and further in view of US Patent No. 10535774 to Wang et al. (“Wang”), and further in view of US Publication No. 20210310880 to Gu et al. (“Gu”), and further in view of CN 111243502 A to Huang (“Huang”), and further in view of CN 105304123 B to Chen et al. (“Chen”).
As to claim 16, see rejection to at least claim(s) 4, 9 and 15; moreover, at least FIG. 10 of Huang teaches second header circuit provided by at least N3.
As to claim 17, at least Huang teaches wherein the first voltage terminal is provided with a first voltage in a first voltage domain, the second voltage terminal is provided with a second voltage in a second voltage domain, and the first voltage domain is higher than the second voltage domain (As found in at least FIG. 10: VDD and VSS are two different voltage domains).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827